 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     ERIC EIDE,                                         Case No. 1:19-cv-01411-NONE-EPG
 8
                            Plaintiff,
 9          v.                          ORDER GRANTING JOINT
                                        STIPULATION TO STAY CASE PENDING
10   JOHN CUCKLER, M.D.; ALABAMA        PARTICIPATION IN SETTLEMENT
     MEDICAL CONSULTANTS, INC.; BIOMET, PROGRAM
11   INC.; BIOMET ORTHOPEDICS, LLC;
     BIOMET U.S. RECONSTRUCTION, LLC;
12   BIOMET MANUFACTURING, LLC          Complaint Filed: May 09, 2017
                      Defendants.       Case Transferred: March 29, 2019
13
                                                        (ECF No. 79)
14

15          The Court, having received and reviewed the Parties’ Joint Stipulation to Stay Case
16   Pending Participation in Settlement Program (ECF No. 79), and for good cause shown:
17          IT IS ORDERED that the above captioned matter is stayed until and including November
18   2, 2020. All deadlines are stayed, and all scheduled hearings and/or court conference are vacated.
19   The Parties are ORDERED to file a Notice of Case Status within fourteen (14) days of November
20   2, 2020 to apprise the Court of the status of settlement negotiations, and if necessary, to request a
21   Case Management Conference.
22
     IT IS SO ORDERED.
23

24      Dated:     March 23, 2020                               /s/
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                     -1-
     ORDER GRANTING JOINT STIPULATION TO STAY CASE PENDING PARTICIPATION IN SETTLEMENT
                                         PROGRAM
